Citation Nr: 0919537	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  06-33 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a thoracolumbar 
spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active military service from October 1964 
to October 1966; prior to that he had participated in reserve 
officer training (ROTC) culminating in his commission in June 
1964.  There appears to be an additional unverified period of 
service from October 1966 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has told VA that he was exposed to acoustic 
trauma during his periods of ROTC training and officer basic 
training.  He avers that he has experienced hearing loss and 
tinnitus since service as a result of his in-service exposure 
to acoustic trauma.  He has also told VA that he injured his 
neck and his back in service during a parachute jump; the 
appellant was awarded the Parachutist Badge in February 1965.  
He is seeking service connection for the residuals of the 
cervical spine and thoracolumbar spine injuries that 
allegedly occurred in connection with his parachute jumps.  

Unfortunately, not all of the service medical records are on 
file for the appellant.  For example while the records in 
evidence indicate that the appellant underwent a service 
separation examination in September 1966, the associated 
report of examination is not of record.  In addition, the 
only ROTC records in evidence date from 1963.  The 
appellant's service medical records are deemed to be within 
the control of the government and should have been included 
in the record in their entirety, if available, as they may be 
determinative of the claims.  See Bell v. Derwinski, 2 Vet. 
App. 492 (1992).  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claims in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  However, there is no 
indication in the record that attempts were made to find 
alternative medical records.  Furthermore, all of the 
appellant's service personnel records - which can help to 
narrow down the time periods during which he was at a 
specific military station - have not been obtained and 
associated with the claims file.  This should be rectified on 
remand.

Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing.  A non-exhaustive list 
of documents that may be substituted for service medical 
records in this case includes:  statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  In 
this case, the appellant has not submitted any records or 
third-party statements relating to his physical condition 
while he was in service or within a few years of his 
separation from service.  On remand, the appellant should be 
afforded the opportunity to submit such evidence and a search 
for additional service medical and personnel records must be 
accomplished.

It is well established that, while someone who is a layperson 
is not considered capable of opining on matters requiring 
medical knowledge, they are permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supa.  However, as noted above, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case, for 
example, the appellant is competent to describe his hearing-
related symptoms, as well as the symptoms he experienced 
after completing his parachute jumps.

While the RO did obtain medical opinions on the question of 
the etiology of the appellant's claimed conditions, these 
opinions are inadequate.  For example, the appellant 
underwent a VA audio examination in October 2005, and the 
examiner did not discuss the fact that, because the service 
department testing is dated prior to October 31, 1967, ASA 
units must be assumed and these need to be converted to ISO 
(ANSI) units.  Nor did the examiner discuss the improvement 
in the appellant's hearing tests from June 1963 to November 
1965; this is pertinent because the appellant has indicated 
that some of his acoustic trauma occurred while he was in 
ROTC.  In addition, in response to the question of whether 
the tinnitus had the same etiology as the hearing loss versus 
whether the tinnitus caused the hearing loss, the examiner 
responded "Yes."  Clearly that opinion is of no use.  
Similarly, the examiner who conducted the October 2005 spine 
examination did not include any discussion of whether or not 
the symptoms the appellant has described in service and after 
service are consistent with his current diagnoses or whether 
the described symptoms are consistent with injuries 
associated with parachuting.  Accordingly, new medical 
examinations are necessary to make determinations in this 
case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(stating that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided).

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claims on appeal and to afford 
full procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO should attempt to verify 
any additional service from October 1966 
to June 1970, and obtain any appropriate 
service treatment records related to that 
period of service not of record.

2.  The AMC/RO should obtain the 
appellant's personnel records from all 
periods of duty, whether ROTC, active 
duty, inactive duty for training or 
active duty for training in the Army 
Reserves.  These records should be 
associated with the claims file.  All 
efforts to verify the appellant's periods 
of ROTC training, inactive duty for 
training and active duty for training 
must be documented in the claims folder.  
If there are no records, documentation 
used in making that determination should 
be set forth in the claims file.

3.  The AMC/RO should obtain all medical 
records associated with the appellant's 
ROTC training from 1962 through June 
1964.  This should be done using all 
reasonable available means, including 
contacting the appellant's ROTC unit.  If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.

4.  The AMC/RO should take appropriate 
steps to secure any additional active 
service medical records and all Army 
Reserve medical records or alternative 
records for the appellant through 
official channels or any other 
appropriate source, including the 
appellant.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.

5.  The AMC/RO should, with the 
appellant's assistance as needed, 
ascertain whether there are any treatment 
records, VA or private, that might be 
pertinent that are not on file.  If so, 
an attempt to obtain the records should 
be undertaken, in particular, any records 
dating to the late 1960s or early 1970s.  
To the extent that there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant should also be informed of the 
negative results.  38 C.F.R. § 3.159.

6.  The RO should also inform the 
appellant what other alternative sources 
of information are acceptable, for 
example, buddy statements, employment 
physicals and insurance records, and 
assist him in obtaining such records.  
Any records obtained should be associated 
with the claims folder.  To the extent 
records are sought but not obtained, the 
claims folder should reflect the efforts 
made.  The appellant should be notified 
of any negative results. 38 C.F.R. 
§ 3.159.

7.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should arrange for a review of the 
appellant's claims file by an appropriate 
physician in order to determine the 
nature, onset date and etiology of the 
appellant's claimed hearing loss and 
tinnitus.  The reviewing doctor should 
consider the information in the claims 
file in providing an opinion as to the 
onset date and etiology of the 
appellant's hearing loss and tinnitus.  
The reviewer should offer an opinion as 
to the medical probabilities that any 
current hearing loss or tinnitus is 
attributable to the Veteran's military 
service, to include any exposure to 
acoustic trauma in service.  The reviewer 
must discuss all in-service and post-
service audiometric testing.  In 
particular, the reviewer should discuss 
the changes in the appellant's hearing 
acuity between the testing of June 1963 
(ASA units) and the testing that followed 
in October 1964, and November 1965 (all 
ASA units).

More specifically, the reviewer must 
address the question of whether the 
appellant's currently claimed hearing 
loss and tinnitus are etiologically 
related to any incident of service or 
whether the claimed hearing loss and 
tinnitus are more likely due to some 
other cause or causes, including post-
service noise exposure such as noise 
exposure related to air compressors.

If the physician determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

8.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should arrange for a review of the 
appellant's claims file by an appropriate 
physician in order to determine the 
nature, onset date and etiology of the 
appellant's claimed cervical and 
thoracolumbar spine disorders.  The 
reviewing doctor should consider the 
information in the claims file in 
providing an opinion as to the onset date 
and etiology of the appellant's cervical 
and thoracolumbar spine disorders.  The 
reviewer should offer an opinion as to 
the medical probabilities that any 
current spinal pathology is attributable 
to the Veteran's military service, to 
include his experience as a parachutist.

The reviewer should consider the 
information in the claims file to provide 
an opinion as to the diagnosis, onset 
date and etiology of any cervical spine 
disorder found, as well as any 
thoracolumbar spine disorder found.  The 
reviewer should offer an opinion as to 
whether the onset of any current cervical 
spine disorder or thoracolumbar spine 
disorder is attributable to the Veteran's 
military service, including parachute 
jumps.

Specifically, the reviewer must address 
the questions of:

a.  Whether the appellant's current 
cervical spine pathology and 
thoracolumbar spine pathology are 
causally or etiologically related to 
his period of military service or to 
some other cause or causes?  (It is 
not necessary that the exact causes-
-other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the appellant's current 
cervical spine pathology and 
thoracolumbar spine pathology are 
related to symptoms or signs he may 
have had in service (October 1964 to 
October 1966)? and

c.  Whether the appellant's current 
cervical spine pathology and 
thoracolumbar spine pathology are 
related to symptoms and signs that 
may have occurred within one year of 
his service separation in October 
1966? 

If the physician determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

9.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer reports.  If any report does not 
include fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report(s) must be returned to the 
reviewer(s) for corrective action.

10.  Thereafter, the AMC/RO should 
readjudicate the service connection 
claims on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

